PER CURIAM.
Appellant defendant has appealed from an entry of an amended final judgment granting specific performance of her contract to sell her home to appellee-plaintiffs. We find that the evidence was sufficient to support the judgment, as the appellant breached the contract for sale. Further, there is no evidence in the record to support appellant’s position that the instant property met the qualifications for the homestead exemption for forced sale. Article 10 § 4 Florida Constitution of 1968, F.S.A.
We have considered the record, briefs and arguments of counsel in the light of the controlling principles of law, and have concluded that no reversible error has been demonstrated.
Affirmed.